Citation Nr: 1115451	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  03-03 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a skin rash.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1985 to November 1989, and from June 1990 to March 1991.  He also had an unverified period of service in the United States Naval Reserves from November 1989 to June 1990.  The Veteran was discharged under other than honorable conditions for his second period of active duty service (June 1990 to March 1991).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2001 RO decision, which denied claims for service connection for sinusitis and a skin rash.

The Board notes that the Veteran was scheduled for a personal hearing at the San Juan RO in March 2004.  In a March 2004 statement, he requested that this hearing be cancelled.  At no time did the Veteran indicate that he wanted this hearing to be rescheduled. 

These issues were remanded by the Board for further development in September 2008.

The Board notes that additional medical records were associated with the claims file after the most recent supplemental statement of the case (SSOC) was issued with respect to these claims.  However, as these issues are being remanded for further development, the Board finds no prejudice to the Veteran in proceeding to review these claims.

The Board notes that the Veteran indicated in a March 2004 statement that he would like to appeal the issue of entitlement to service connection for residuals of a lipoma operation.  This issue had never been addressed by the RO.  The Board referred this issue back to the RO for initial adjudication in its September 2008 determination.  It appears that this issue was again not addressed.  As such, the issue of entitlement to service connection for residuals of a lipoma operation has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for sinusitis and a skin rash.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.  

With regard to the Veteran's claim for sinusitis, the Board notes that his July 1985 entrance examination does not reflect any diagnosis of sinusitis or a deviated septum prior to entering service.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The provisions of 38 C.F.R. § 3.304(b) initially required a finding that clear and unmistakable evidence showed that an injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111. See generally Cotant v. Principi, 17 Vet. App. 116 (2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004); VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGPREC 3-2003 (July 16, 2003).

In this case, there is no indication of a deviated septum or sinusitis on the Veteran's entrance examination.  However, on November 14, 1985, only 10 days after entering active duty, the Veteran was noted as having a deviated right septum.  He was also treated for chronic nasal congestion during service.  See service treatment record, December 1988.  On his September 1989 separation examination, he was noted as having a moderate deviated right septum. 

In June 2001, the Veteran underwent a VA examination.  At this examination, the Veteran was diagnosed with nasal septum deviation and reported having a deviated septum since birth.  However, the examiner at the June 2001 VA examination offered no opinion as to whether the Veteran's preexisting deviated septum was aggravated by service.  Therefore, given the evidence of in-service treatment, the Board remanded this issue in September 2008 in order to schedule the Veteran for another VA examination to determine whether his preexisting deviated septum condition was aggravated by his first period of active duty service (November 1985 to November 1989).  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

It appears that the Veteran was scheduled for a VA examination on January 15, 2009.  Records reveal that a certified letter was sent to the Veteran, which he received, notifying him of the January 15, 2009, appointment.  The Veteran called on January 15, 2009, to say that he could not make the appointment because of car problems.  Records further reveal that the Veteran was rescheduled for an examination on January 21, 2009, for which he did not report.

In the January 31, 2011, Informal Hearing Presentation, the Veteran's representative argued that a new VA examination should be scheduled, as the evidence of record does not reflect that the Veteran was ever notified of the January 21, 2009, examination.  Upon review of the claims file, the Board finds that there is no evidence of record that the Veteran was notified of the January 21, 2009, examination.  Given that lack of documentation, particularly in light of how conscientious the Veteran was in notifying the VAMC of his inability to report for the first appointment, this issue should be remanded once again to reschedule the Veteran for an appropriate VA examination for his sinusitis claim.  particularly in light of

With regard to the Veteran's claim for service connection for a skin rash, the Board notes that his July 1985 entrance examination does not reflect any diagnosis of a skin rash or dermatitis prior to entering service.  In a December 1986 service treatment record, the Veteran was noted as having contact dermatitis and treated for irritation to his hands.  In an undated service treatment record, the Veteran was noted as having a rash on his groin area for 3 to 4 weeks.  As the Veteran was noted as being 25 years old at the time of this treatment, and was born in December 1960, the Board will assume this treatment occurred in 1985 or 1986.  

In June 2001, the Veteran underwent a VA examination, at which he referred to a history of a rash on his groin area.  The examiner diagnosed the Veteran with chronic intertrigo and neurodermatitis.  No medical records were reviewed, and no opinion regarding the possibility of a direct relationship to service was offered.  In light of the fact that the Veteran has current diagnoses of neurodermatitis and chronic intertrigo, was treated in service for dermatitis and a skin rash, and the claims folder contains no opinions regarding the possibility of a direct relationship between these conditions and the Veteran's active duty, the Board remanded this issue in September 2008 for another examination to properly assess the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  

As with the Veteran's claim for service connection for sinusitis, the Veteran was scheduled for a VA examination for his claimed skin rash on January 15, 2009.  The Veteran called on January 15, 2009, to say that he could not make the appointment because of car problems.  Records reveal that the Veteran was rescheduled for an examination on January 21, 2009, for which he did not report.  As it was argued in the January 31, 2011, Informal Hearing Presentation that the Veteran was likely never notified of the January 21, 2009, examination, this issue should be remanded once again to schedule the Veteran for an appropriate VA examination for his skin rash claim.    

Additionally, the Board notes that VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA medical care providers.  38 C.F.R. § 3.159 (2010).  As these issues are already being remanded, the RO should take this opportunity to associate with the claims file any VA treatment records relating to the issues on appeal that have not already been associated with the claims file.  

Further, the Board notes that the Veteran was sent a VCAA notice letter in May 2001.  However, the Veteran should be provided adequate notice with regard to how appropriate disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist, to specifically include notice with regard to how appropriate disability ratings and effective dates are assigned in accordance with Dingess.

2. Any and all VA treatment records relating to the issues on appeal that have not already been associated with the claims file should be obtained. 

3. After all relevant records have been obtained, schedule the Veteran for an appropriate VA examination for his claimed sinusitis.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed sinusitis.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner must provide opinions on the following questions: 1) identify the underlying cause(s) of the claimed sinus condition, and 2) offer an opinion as to whether that disability or disabilities existed prior to the Veteran's first period of service? 3) As to each disability identified as having existed prior to service, did the disability increase in severity during his first period of service (November 1985 to November 1989)? 4) If yes, was the increase in severity a result of natural progress of the disease? 5) If the disability did not preexist service, is it at least as likely as not that it is otherwise related to his first period of service.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. After all relevant records have been obtained, schedule the Veteran for an appropriate VA examination for his claimed skin rash.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed skin condition.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has a skin condition or rash of any kind.  If so, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's current skin conditions or rashes were caused or aggravated by his first period of active duty service (November 1985 to November 1989).  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

5. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent SSOC.  If the benefits sought on appeal remain denied, he and his representative should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



